                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

DELSHON MARICE TYOUS, SR.                                                                PLAINTIFF

vs.                                   Civil No. 4:17-cv-04070

NANCY A. BERRYHILL                                                                     DEFENDANT
Acting Commissioner, Social Security Administration

                                              ORDER

       Before the Court is Plaintiff’s Motion to Reconsider Judgment. ECF No. 16. Plaintiff filed

this Motion pro se on September 28, 2018. Id. Upon review of this Motion, the Court finds it

should be DENIED.

       Notably, the Court finds Plaintiff is seeking relief pursuant to Rule 59(e) of the Federal Rules

of Civil Procedure. Pursuant to Rule 59(e), such a motion must be filed “no later than 28 days after

the entry of the judgment.” In the present action, Plaintiff’s judgment was entered on June 28, 2018.

Plaintiff, however, did not file this Motion until September 28, 2018, three months after the

judgment was entered. Pursuant to Rule 59(e), such a date is well outside the time-period for filing

this Rule 59(e) Motion. Accordingly, the Court DENIES this Motion as untimely.

       ENTERED this 18th day of October 2018.

                                                               /s/ Barry A. Bryant
                                                               HON. BARRY A. BRYANT
                                                               U.S. MAGISTRATE JUDGE
